COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                         No. 08-16-00310-CV
                                                §
 THOMAS MARK RICHARDSON,                                 AN ORIGINAL PROCEEDING IN
                                                §
 RELATOR                                                         HABEAS CORPUS
                                                §

                                                §

                                      JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of habeas corpus

against the Honorable Francisco X. Dominguez, Judge of the 205th District Court of Hudspeth

County, Texas, and concludes that the Relator’s petition for writ of habeas corpus should be

denied. We therefore deny the petition for writ of habeas corpus, order Relator’s bond revoked,

and remand him to the custody of the Hudspeth County Sheriff, in accordance with the opinion of

this Court.

       IT IS SO ORDERED THIS 26TH DAY OF MAY, 2017.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.